DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species I in the reply filed on 09/12/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2019/0378857 in view of Kanamori et al., US 2021/0288067.
Lee shows the invention as claimed including a semiconductor memory device comprising:
A peripheral transistor 220;
A first insulating layer 290 covering the peripheral transistor 220;
A stack structure over the insulating layer (ST); and
A peripheral contact structure penetrating the stack structure and the source layer, the peripheral contact structure being electrically connected to the peripheral transistor, wherein the stack structure includes a stepped structure including a step side surface and a step top surface, and wherein the peripheral contact structure is in contact with the step top surface (see, for example, figs. 14a-14e and their descriptions).
Lee does not expressly disclose a source layer on the first insulating layer. Kanamori et al. discloses a source layer 150 on a first insulating layer of a memory device formed over peripheral transistors. In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of so as to comprise the source line of because the source line of Kanamori et al. is shown to be a suitable means with which to connect multiple devices together in memory applications.
Concerning dependent claim 2, note that Lee discloses wherein the peripheral contact structure includes:  a peripheral contact electrically connected to the peripheral transistor; and a peripheral insulating layer surrounding the peripheral contact (see, for example, figs. 14D-14E).
Concerning dependent claim 4, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed peripheral line/contact/word configuration in order to allow for communication between different devices and components of the devices. Regarding  claim 5 and the particular direction of the lines, note that rearrangement of parts has been held to have been obvious.
With respect to independent claim 10, note that the stack structure includes alternating insulating patterns and conductive patterns, wherein a level of one of the uppermost portion of the peripheral contact structure is higher than a level of one of the uppermost conductive pattern (see, for example, fig. 14E and its description).
Concerning dependent claim 11, note that a peripheral contact structure (for example, 189 in Fig. 14E) penetrates a side end portion of one of the conductive patterns of the stack.

Claim(s) 6-8 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 2019/0378857 in view of Kanamori et al., US 2021/0288067 as applied to claims 1-2, 4-5, and 9-11 above, and further in view of Zhang et al., U.S. Patent 9,805,805.
Lee and Kanamori et al. are applied as above but do not expressly disclose dummy contact structures. Zhang et al. discloses dummy contact structures 7P formed with the same configuration as the contact structures except they are not connected to device features (see fig. 26 and its description). In view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the primary reference of Lee modified by Kanamori et al. so as to form dummy contact structures because these structures have many uses, for example, being a possible redundant structure in case there are defects in the manufacturing process.
Regarding claims 8-9 and 13-15, note that these configurations would be expected in the reference of Lee modified by Kanamori et al. and Zhang et al. because this is also the same configuration that is present in the active structures.
Concerning dependent claim 15, it would have been obvious to have the dummy contact structures in contact with the insulating layer since they will not need to be connected to device features since they are not part of the final device, 
Concerning dependent claim 16, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to leave the dummy features electrically floating since they will not be part of the final device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668. The examiner can normally be reached Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A BOOTH/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        



December 17, 2022